                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In re:                                                            Jointly Administered Under
                                                                  Case No.19-30650 (WJF)

CW Welding & Fabrication, LLC                                     19-30650
CW Equipment, LLC,                                                19-30651
CW Fabrication, LLC,                                              19-30652
CW, LLC,                                                          19-30662
             Debtors                                              Chapter 11 Cases


   NOTICE OF HEARING AND APPLICATION FOR ALLOWANCE OF INTERIM
  COMPENSATION AND REIMBURSEMENT OF EXPENSES OF ATTORNEYS FOR
                      DEBTOR-IN-POSSESSION



         PLEASE TAKE NOTICE that the Court will hold a hearing on the following

Application on Tuesday, May 14, 2019 at 9:30 a.m. before the Honorable William J. Fisher, in

Courtroom 2B, U.S. Courthouse, 316 N. Robert Street, St. Paul, Minnesota, or as soon thereafter

as counsel can be heard. Any response to this application shall be filed and delivered no later

than Thursday, May 9, 2019, which is five days before the time set for the hearing on the

application.

         UNLESS A RESPONSE OPPOSING THE APPLICATION IS TIMELY FILED, THE

COURT MAY GRANT THE APPLICATION WITHOUT A HEARING.

         Karl J. Johnson and the law firm of Hellmuth & Johnson, PLLC, the Applicants herein,

hereby apply to the Court, pursuant to 11 U.S.C. §§ 328, 330 and 331, for an Order allowing

interim compensation and reimbursement of expenses and state in support thereof as follows:

         1.     The voluntary petitions commencing the above-captioned chapter 11 bankruptcy

cases were filed on March 6 and 7, 2019 (the “Petition Dates”).
       2.     Applicants are the attorneys for the Debtor-in-Possession in the above-referenced

case. Applicants’ employment was approved by the Court on March 27, 2019, a copy of which is

attached hereto as Exhibit A.

       3.     This Court has jurisdiction over this application under §§ 157 and 1334. This

application is filed pursuant to Bankruptcy Rules 2016 and 9013 and Local Rule 2016-1.

       4.     The terms of the employment and compensation sought therefore are on an hourly

basis at a rate $325.00 per hour for services performed by Karl J. Johnson, and $190.00 per hour

for services performed by Patricia J. May, as more completely described in the attached Exhibit

B.

       5.     The services rendered by the Applicant during this period, as set forth in the

attached Exhibit B, include 166.70 hours total per the following:

      Category                                             Hours      Amount
      Asset Analysis and Recovery                           10.70      $1,560.00
      Assumption Rejection of Leases and Contracts           0.80          $0.00
      Bankruptcy Related Advice (to Debtor)                  1.50        $455.00
      Business Analysis                                      4.20        $975.00
      Business Operations                                   13.50      $3,737.50
      Case Administration                                   41.50      $8,417.00
      Fee/Employment Application                             9.50        $552.50
      Financing Matters                                     23.30      $6,885.00
      Meetings of Creditors                                  8.50      $1,815.00
      Other Contested Matters                               35.80      $9,932.50
      Relief from Stay/Adequate Protection                  17.40      $5,655.00
                                           TOTALS          166.70     $39,984.50

       6.     The 166.70 hours consists of 147.30 hours worked by Karl J. Johnson, 16.90

hours worked by Patricia J. May, and 2.5 hours worked by Lily E. Ansel.

       7.     In addition, Applicant has incurred expenses in the total amount of $4.73 as

described in Exhibit B.




                                                2
        8.       As indicated in the attached exhibit, the total value for the attorneys’ fees for

representation of the Debtor herein is the sum of $39,984.50.

        9.       The above amount takes into account discounts (denoted as “NO CHARGE”

entries) and write-downs (denoted as “Bill for X; Work Y hours”) in excess of $11,915.00.

        10.      Applicant received prepetition retainers totaling $50,908 in the following

installments: (1) $5,000 on January 28, 2019; (2) $15,908 on February 8, 2019; and (3) $30,000

on March 5, 2019. On February 13, 2019, $15,735 was transferred from Hellmuth & Johnson’s

trust account to its operating account to cover prepetition fees and expenses.1 On February 28,

2019, $3,173 was transferred from Hellmuth & Johnson’s trust account to its operating account

for prepetition fees and expenses and $2,000 was transmitted to Kesha Tanabe for her unsatisfied

fees. Hellmuth & Johnson wrote off $4,235.50 of fees and expenses accrued through the end of

February 2019. The $30,000 received on March 5, 2019 is a security deposit for any allowed fees

that the Debtors are unable to pay.

        11.      The time period in which the services were rendered as are described in this

Interim Fee Application is from March 4, 2019 to April 12, 2019. This is the first application for

interim compensation that has been filed.

        12.      No plan or disclosure statement have been filed as of yet, but Applicant

anticipates that a plan and disclosure statement will be filed by July or August.

        13.      The Debtors had cash on hand as of April 5, 2019 in the amount of $17,253, but

had no unencumbered cash. Professional fees are expected to be paid by advances from the DIP

Facility.

1
  In the Application for Orders Authorizing Employment of Attorneys for Debtors, Applicant mistakenly stated that
only $15,570 was transferred from the trust account to the operating account on February 13, 2019. Applicant has
since re-examined the books and records and discovered that a total of $15,735 was transferred on February 13,
2019. The Employment Application unintentionally failed to account for $40.00 of expenses for UCC searches and
$125.00 of expenses for an Owners & Encumbrances Report for real property.



                                                        3
       14.     The undersigned verifies that the foregoing is true and correct. There are no

unpaid administrative expenses to the best of Applicant’s knowledge. Quarterly fees have been

or will be paid as required to the U.S. Trustee as they become due, and the Debtor has filed all

monthly operating reports required to be filed as of the date hereof.


       WHEREFORE, Applicant respectfully requests an order allowing interim compensation

and reimbursement of expenses as follows:

               1.      Hellmuth & Johnson PLLC is allowed interim compensation for the period
                       March 4, 2019 to April 12, 2019 in the amount of $39,984.50 and
                       reimbursement of expenses in the amount of $4.73 for a total of
                       $39,989.23.

               2.      The Debtors are hereby authorized to pay Hellmuth & Johnson interim
                       compensation for the period March 4, 2019 to April 12, 2019 in the
                       amount of $39,984.50 and reimbursement of expenses in the amount of
                       $4.73 for a total of $39,984.50.

               3.      If the Debtors are able to pay the allowed compensation and
                       reimbursement of expenses, Hellmuth & Johnson PLLC may hold the
                       retainer as a security deposit for future fees. To the extent that the Debtors
                       are unable to pay the allowed compensation and reimbursement of
                       expenses, Hellmuth & Johnson PLLC is permitted to apply the prepetition
                       retainer received from Neil D. Cole against the allowed fees and expenses
                       with the remainder held against future fees.

                                                      Respectfully submitted,

Dated: April 22, 2019                                 By: /s/ Karl. J. Johnson
                                                             Karl Johnson #0391211
                                                             Hellmuth & Johnson, PLLC
                                                             8050 West 78th Street
                                                             Edina, MN 55439
                                                             Tel: (952) 941-4005
                                                             kjohnson@hjlawfirm.com

                                                      ATTORNEY FOR DEBTORS




                                                 4
EXHIBIT A
  Case 19-30650      Doc 50     Filed 03/27/19 Entered 03/27/19 15:26:05          Desc Main
                                  Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA



In re:

CW Welding & Fabrication, LLC,                                    Case No. 19-30650
                                                                  Chapter 11 Case
              Debtor.


In re:

CW Equipment, LLC,                                                Case No. 19-30651
                                                                  Chapter 11 Case
              Debtor.


In re:

CW Fabrication, LLC,                                              Case No. 19-30652
                                                                  Chapter 11 Case
              Debtor.


In re:

CW, LLC,                                                          Case No.19-30662
                                                                  Chapter 11 Case
              Debtor.

                                           ORDER


       Upon application by the Debtors for an Order approving the retention of Karl J. Johnson
and Hellmuth & Johnson Law Firm, PLLC. (collectively “Hellmuth & Johnson, PLLC”), 8050
West 78th Street, Edina, Minnesota 55439, and Kesha Tanabe and Tanabe Law. (collectively
“Tanabe Law”), 4304 34th Ave S, Minneapolis, MN 55406, as counsel in this proceeding, the
Court, having reviewed the Debtors’ Application and the Affidavits of Karl J. Johnson and
Kesha Tanabe filed therewith and the certificate of review and recommendation for
employment by the office of the United States Trustee, and the files and records herein,
Case 19-30650    Doc 50     Filed 03/27/19 Entered 03/27/19 15:26:05               Desc Main
                              Document     Page 2 of 2




   IT IS HEREBY ORDERED:

      1. The employment of Hellmuth & Johnson, PLLC as Chapter 11 co-counsel to
         represent the Debtors-in-possession in carrying out their duties under Title 11 of the
         United States Bankruptcy Code is approved.

      2. The employment of Tanabe Law as Chapter 11 co-counsel to represent the Debtors-
         in-possession in carrying out their duties under Title 11 of the United States
         Bankruptcy Code is approved.

      3. Fee applications by Hellmuth & Johnson, PLLC and Tanabe Law may be heard on
         thirty day intervals from the commencement of the case.

                                                 BY THE COURT:


                 March 27, 2019                    /e/ William J. Fisher
        Dated: ___________________               ___________________________
                                                  US Bankruptcy Court Judge


                                                 NOTICE OF ELECTRONIC ENTRY AND
                                                 FILING ORDER OR JUDGMENT
                                                 Filed and Docket Entry made on 03/27/2019
                                                 Lori Vosejpka, Clerk, By klk, Deputy Clerk
EXHIBIT B
                                                                      Hellmuth & Johnson , PLLC - Fees and Expenses
                                                                     CW Welding & Fabrication et. al. - Bankruptcy Matter
Tmkr   Category                                  Rate       Hours        Amount     Description
 KJJ   Case Administration                     $ 325.00       0.40   $      130.00 Teleconference with K. Tanabe re DIP facility and filing strategy. Review updated financial models. Exchange
                                                                                   emails with financial advisor.
KJJ    Financing Matters                       $ 325.00       1.80   $      585.00 Exchange emails with DIP financer's counsel re DIP financing.
KJJ    Case Administration                     $ 325.00       1.40                 (NO CHARGE) Teleconference with K. Tanabe re status and strategy. Revise statements of financial affairs
                                                                                   and compensation statements.
KJJ    Financing Matters                       $   325.00     0.60   $      195.00 Exchange emails with DIP lender's counsel re revisions to credit agreement.
KJJ    Bankruptcy Related Advice (to Debtor)   $   325.00     0.50   $      162.50 Teleconference with client re source of retainer funds and other issues related to filing bankruptcy petitions.
KJJ    Case Administration                     $   325.00     2.20   $      715.00 Review and revise petitions and schedules.
KJJ    Fee/Employment Application              $   325.00     0.50   $      162.50 Review and revise application to employ counsel.
KJJ    Fee/Employment Application              $   325.00     0.50   $      162.50 Review and revise application to employ financial advisor.
KJJ    Case Administration                     $   325.00     0.80   $      260.00 Teleconference with court clerk re judge assignments and affidavit of relatedness. Draft affidavit.
                                                                                   Teleconference with client re affidavit and signature.
KJJ    Case Administration                     $ 325.00       0.50   $      162.50 Draft written resolution and proof of authority to file for CW, LLC.
PJM    Case Administration                     $ 190.00       1.00                 (NO CHARGE) Revise petitions and schedules.
PJM    Case Administration                     $ 190.00       0.50   $       95.00 File CW Welding & Fabrication, LLC, CW Equipment, LLC and CW Fabrication, LLC Petitions and Schedules.

PJM    Case Administration                     $   190.00     0.50   $        95.00   Emails to and from KJJ and K. Tanabe re revisions to petitions and schedules.
PJM    Case Administration                     $   190.00     0.50   $        95.00   Prepare drafts of signature declarations.
PJM    Case Administration                     $   190.00     1.00   $       190.00   Filing of petitions and schedules.
KJJ    Case Administration                     $   325.00     0.40   $       130.00   Exchange emails with US Trustee's office and co-counsel re filing and notices of appearance.
KJJ    Case Administration                     $   325.00     3.20   $     1,040.00   Supervise drafting of petition and schedules for Cw, LLC. Review and revise.
PJM    Case Administration                     $   190.00     1.50   $       285.00   Prepare petition and schedules for CW, LLC and file same.
KJJ    Bankruptcy Related Advice (to Debtor)   $   325.00     0.50   $       162.50   Exchange emails with co-counsel and client re business operations and potential stay violation.
KJJ    Financing Matters                       $   325.00     2.60   $       845.00   Review and revise DIP motion. Forward to DIP financer.
KJJ    Fee/Employment Application              $   325.00     0.30   $        97.50   Review and revise App to employ counsel.
KJJ    Case Administration                     $   325.00     1.50   $       487.50   Review and revise first day motions for joint admin and exchange emails re first day motion for DIP Finance.
KJJ    Case Administration                     $   325.00     1.80   $       585.00   Draft and revise first day motion for authorization to pay prepetition wages and related employee benefits.
KJJ    Case Administration                     $   325.00     1.50   $       487.50   Exchange emails about First day declaration, insurance, and utilities and related issues.
KJJ    Case Administration                     $   325.00     0.60                    (NO CHARGE) Supervise filing of first day motions.
KJJ    Case Administration                     $   325.00     3.20   $     1,040.00   Review utility statements. Research and draft prepetition utilities motion.
PJM    Case Administration                     $   190.00     0.30                    (NO CHARGE) Prepare Exhibits for Utilities motion.
PJM    Case Administration                     $   190.00     0.50   $        95.00   Finalize and file first day motions.
KJJ    Case Administration                     $   325.00     0.30   $        97.50   Exchange emails with co-counsel and financial advisor re witnesses for first day motions.
KJJ    Fee/Employment Application              $   325.00     0.30                    (NO CHARGE) Revise App to employ financial advisor. Email to Craig Siiro with comments.
KJJ    Fee/Employment Application              $   325.00     0.60                    (NO CHARGE) Exchange emails with financial consultant re app to employ. Revise app to employ.
PJM    Case Administration                     $   190.00     0.50   $        95.00   Review and revise Utilities motions and file same with the court.
PJM    Case Administration                     $   190.00     0.30   $        57.00   Review and file additional Motions re wages.
KJJ    Financing Matters                       $   325.00     0.40   $       130.00   Teleconference with co-counsel and First Independent Bank's counsel re DIP Motion and proposed order.
KJJ    Financing Matters                       $   325.00     0.90   $       292.50   Teleconference with DIP Lender's counsel re DIP Motion and inventory listed in schedules. Teleconference with
                                                                                      client re source of inventory information.
KJJ    Financing Matters                       $   325.00     1.80   $       585.00   Teleconferences with financial consultants re DIP motion, budget, and cash collateral.
KJJ    Case Administration                     $   325.00     1.00                    (NO CHARGE) Teleconferences with co-counsel re strategy, status, and other issues.
KJJ    Case Administration                     $   325.00     1.40   $       325.00   (Bill for 1 hour; Work 1.4) Teleconferences and emails re Utilities motion and service. Supervise filing.
KJJ    Case Administration                     $   325.00     0.40                    (NO Charge)Exchange emails with calendar clerk re first day motions.
KJJ    Asset Analysis and Recovery             $   325.00     0.50   $       162.50   Review and analyze inventory report.
KJJ    Financing Matters                       $   325.00     1.70   $       552.50   Review email from U.S. Trustee's counsel. Draft amended motion for authorization to obtain post-petition credit.

KJJ    Other Contested Matters                 $ 325.00       1.80   $       585.00 Review filed objections. Teleconferences with co-counsel re status, strategy for addressing objections, and
                                                                                    discussion of arguments.
KJJ    Financing Matters                       $ 325.00       2.20   $       325.00 (Bill for 1 hour; Work 2.2) Review and respond to email from financial consultants about various financial
                                                                                    assumptions.Teleconferences with financial consultants re financial projections.
KJJ    Financing Matters                       $ 325.00       2.80   $       910.00 Draft amended motion for approval of DIP Motion. File amended motion.
KJJ    Financing Matters                       $ 325.00       0.70   $       227.50 Teleconferences with DIP Lender's counsel re objections.
Tmkr   Category                                  Rate       Hours        Amount      Description
 KJJ   Financing Matters                       $ 325.00       0.50   $       162.50 Teleconference with UST's counsel re issues related to DIP Finance Motion.
 KJJ   Bankruptcy Related Advice (to Debtor)   $ 325.00       0.40   $       130.00 Teleconferences and exchange emails with client about first day motions, DIP accounts,and other issues.
PJM    Financing Matters                       $ 190.00       0.50                  (NO CHARGE) Prepare Declaration of Service for Amended DIP Motion. Compile Exhibits for Amended DIP
                                                                                    Motion. File Amended DIP Motion.
KJJ    Case Administration                     $   325.00     0.20   $        65.00 Teleconference with K. Tanabe re Inputs Collateral and related issues.
KJJ    Business Analysis                       $   325.00     0.30   $        97.50 Teleconference with C. Siiro re financial models.
KJJ    Case Administration                     $   325.00     2.00   $       325.00 (Bill for 1 Hour; Work 2) Prepare for hearings on first day motions.
KJJ    Business Analysis                       $   325.00     2.40   $       390.00 (Bill for 1.2; Work 2.4) Teleconferences with C. Siiro, K. Tanabe, and N. Cole to refine financial models.
KJJ    Case Administration                     $   325.00     1.00                  (NO CHARGE) Travel to and from hearings on first day motions.
KJJ    Case Administration                     $   325.00     0.80   $       260.00 Appear at and participate in hearings for first day motions.
KJJ    Case Administration                     $   325.00     0.70   $       227.50 Draft revised utilities motion. Exchange emails with assistant re certificate of service.
KJJ    Other Contested Matters                 $   325.00     1.20   $       390.00 (Automatic Stay Violation) Review and analyze non-earnings garnishment summons from Gislason and First
                                                                                    Independent Bank. Research and analyze case law on whether a retainer paid by a third party is property of the
                                                                                    estate.
PJM    Case Administration                     $ 190.00       0.30                  (NO CHARGE)Revise certificate of service for amended Utilities motion.
LEA    Other Contested Matters                 $ 195.00       2.50                  (NO CHARGE) Research re retainer as property of the estate
KJJ    Financing Matters                       $ 325.00       0.60   $       195.00 Review and revise proposed order for DIP loan. Exchange emails with cocounsel, bank's counsel, DIP lender's
                                                                                    counsel, and UST's counsel re proporsed order.
KJJ    Case Administration                     $ 325.00       0.40   $       130.00 Supervise paralegal in preparing cert of service for amended utilities motion. Supervise paralegal in filing
                                                                                    amended motion.
PJM    Case Administration                     $ 190.00       1.00                  (NO CHARGE) Prepare certificate of service for Amended Utilities Motion. File Amended Utilities Motion.
                                                                                    Serve Amended Utilities Motion by U.S. Mail and email to 5 utility entities.
KJJ    Business Operations                     $ 325.00       0.30   $        97.50 Attention to file and assisting client in paying prepetition wages.
KJJ    Business Operations                     $ 325.00       0.20   $        65.00 Teleconference with C. Siiro re establishing procedures for segregating inputs collateral.
KJJ    Financing Matters                       $ 325.00       0.80   $       260.00 Teleconference with opposing counsel re order on dip motion. Exchange further emails and redlines. Forward
                                                                                    final version to chambers.
KJJ    Financing Matters                       $ 325.00       0.60   $       195.00 Review and revise notice of final hearing for DIP finance. Supervise filing.
KJJ    Case Administration                     $ 325.00       0.60                  (NO CHARGE) Exchange emails and have teleconferences with K. Tanabe re various issues in chapter 11
                                                                                    cases.
KJJ    Financing Matters                       $   325.00     0.30   $        97.50 Teleconferences with K. Tanabe and P. Ashfield re DIP order.
PJM    Financing Matters                       $   190.00     0.50   $        95.00 Prepare Notice of Final Hearing for DIP Finance. File Notice of Final Hearing.
KJJ    Case Administration                     $   325.00     0.50                  (NO CHARGE)Teleconferences with K. Tanabe re status and strategy.
KJJ    Other Contested Matters                 $   325.00     0.20   $        65.00 Teleconferences re possible stay violations. (Automatic Stay Violation).
KJJ    Business Operations                     $   325.00     0.20   $        65.00 Teleconferences with K. Tanabe and N. Cole re bank accounts.
KJJ    Other Contested Matters                 $   325.00     3.70   $     1,202.50 (Automatic Stay Violation). Research case law on property of the estate and sanctions for violation of the
                                                                                    automatic stay. Draft motion to enforce automatic stay and related relief.
KJJ    Other Contested Matters                 $ 325.00       3.20   $     1,040.00 (Automatic Stay Violation). Research legal issues re willful violations of the automatic stay. Draft motion to
                                                                                    enforce automatic stay.
KJJ    Other Contested Matters                 $ 325.00       0.70   $       227.50 (Automatic Stay Violation) Teleconference with co-counsel re motion to enforce automatic stay.
KJJ    Business Operations                     $ 325.00       0.20   $        65.00 Teleconference with client about plumbing issue and other accounting issues with DIP loan.
KJJ    Other Contested Matters                 $ 325.00       0.70   $       227.50 (Automatic Stay Violation) review and revise responses to Garnishment Summons and nonearnings Disclosure
                                                                                    Form. Supervise paralegal in serving.
KJJ    Asset Analysis and Recovery             $ 325.00       0.30                  (NO CHARGE) Review proposed sale of vehicles subject to Minnwest liens. Supervise paralegal in drafting
                                                                                    notices of sale.
KJJ    Other Contested Matters                 $ 325.00       0.50   $       162.50 (Automatic Stay Violation). Review co-counsel's revisions to motion to enforce automatic stay. Further edit and
                                                                                    revise motion.
KJJ    Meetings of Creditors                   $ 325.00       0.40   $       130.00 Exchange emails with UST's office and client re Initial Debtor Interview and Initial Financial Report.
KJJ    Asset Analysis and Recovery             $ 325.00       0.30                  (NO CHARGE) Teleconference with potential inventory liquidator.
KJJ    Asset Analysis and Recovery             $ 325.00       0.20                  (NO CHARGE) Teleconference with co-counsel re inventory liquidator and send email to other possible
                                                                                    inventory liquidator.
KJJ    Meetings of Creditors                   $ 325.00       0.30   $        97.50 Teleconferences with Craig Siiro re requirements for Initial Financial Report.
PJM    Other Contested Matters                 $ 190.00       0.50                  (NO CHARGE) Revisions to Nonearnings Disclosure forms.
PJM    Asset Analysis and Recovery             $ 190.00       0.50                  (NO CHARGE) Prepare draft of Notice of Sale.
Tmkr   Category                               Rate       Hours      Amount     Description
 KJJ   Other Contested Matters              $ 325.00       1.40   $    455.00 (Automatic Stay Violation) Email calendar clerk for a hearing date for motion to enforce automatic stay.
                                                                              Communicate with client for verification. Final review, proofreading, editing of motion and supervise paralegal in
                                                                              filing and service.
KJJ    Asset Analysis and Recovery          $ 325.00       0.50               (NO CHARGE) Revise notice of sale forward to co-counsel with comments. Forward to client with question and
                                                                              for signature. Supervise filing and service.
KJJ    Asset Analysis and Recovery          $ 325.00       0.50   $    162.50 Teleconference with cocounsel and Fahey Sales re liquidation of inventory. Debrief phone call with cocounsel.

KJJ    Business Operations                  $ 325.00       0.40   $      130.00 Exchange emails with client, co counsel and Financial Consultant re DIP bank accounts.
KJJ    Other Contested Matters              $ 325.00       0.50   $      162.50 (Automatic Stay Violation) Supervise paralegal in communicating with state court re automatic stay and serving
                                                                                responses to FIB's garnishment summonses.
KJJ    Meetings of Creditors                $ 325.00       0.40   $      130.00 Review notice of appointment of creditors' committee. Discuss with co-counsel.
PJM    Other Contested Matters              $ 190.00       1.00   $      190.00 Organize Exhibits for Motion to Enforce Stay. Prepare certificate of service for Motion to Enforce Stay. File
                                                                                and serve Motion to Enforce Stay.
PJM    Other Contested Matters              $ 190.00       0.30                 (NO CHARGE) File Nonearnings Disclosure forms.
KJJ    Assumption Rejection of Leases and   $ 325.00       0.60                 (NO CHARGE) Teleconference with co-counsel re leases and related issues.
       Contracts
KJJ    Business Operations                  $ 325.00       0.90   $      292.50 Review vm from financial advisor re insurance issues. Exchange emails with DIP Lender and financial advisor
                                                                                re payroll and insurance issues. Further communications re payroll and insurance issues vis a vis DIP loan
                                                                                draws.
KJJ    Asset Analysis and Recovery          $   325.00     0.40                 (NO CHARGE) Supervise filing and service of notice of sale.
KJJ    Case Administration                  $   325.00     0.20   $       65.00 Communications re appointment of committee.
KJJ    Asset Analysis and Recovery          $   325.00     1.00                 (NO CHARGE) Attention to executory contract issues and motion to reject nonresidential lease.
PJM    Asset Analysis and Recovery          $   190.00     0.80                 (NO CHARGE) Finalize Notice of Sale. File Notice of Sale. Prepare mail service of Notice of Sale on all
                                                                                creditors.
KJJ    Meetings of Creditors                $   325.00     0.40   $      130.00 Review Initial Financial Reports. Supervise paralegal in further redactions.
PJM    Meetings of Creditors                $   190.00     1.00                 (NO CHARGE) Make redactions to Initial Financial Reports.
KJJ    Case Administration                  $   325.00     0.20   $       65.00 Teleconference with J. Whitmore, counsel to Redwood Electric Company.
KJJ    Assumption Rejection of Leases and   $   325.00     0.20                 (NO CHARGE) Communications with co-counsel re lease issues and general strategy.
       Contracts
KJJ    Case Administration                  $   325.00     0.10   $       32.50 Draft and send email to Farmers Co-op of Echo with utilities motion attached.
KJJ    Business Operations                  $   325.00     0.20   $       65.00 Review and respond to emails re health insurance.
KJJ    Meetings of Creditors                $   325.00     0.40                 (NO CHARGE) Supervise redactions of initial financial report and sharing via secure download site.
KJJ    Business Operations                  $   325.00     0.50   $      162.50 Teleconferences with co-counsel and FA re Cash Collateral reporting under DIP loan order.
KJJ    Meetings of Creditors                $   325.00     0.20                 (NO CHARGE) Communications re meeting of creditors and court reporter. Review U.S. Trustee's
                                                                                correspondence re meeting of creditors.
KJJ    Business Operations                  $ 325.00       0.90   $      292.50 Review Weekly cash collateral/inventory report. Annotate and revise report. Send email back to FA and
                                                                                cocounsel re report. Teleconference with FA.
KJJ    Case Administration                  $ 325.00       1.60                 (NO CHARGE) Teleconferences re status and strategy.
PJM    Case Administration                  $ 190.00       0.30                 (NO CHARGE) Prepare revised Declaration of Service on City of Vesta re Amended Utilities motion and fax
                                                                                same to Mayor Jeff Wall.
KJJ    Business Operations                  $   325.00     0.20   $       65.00 Review draft cash collateral and inventory report. Email FA with feedback.
KJJ    Business Operations                  $   325.00     0.20   $       65.00 Review and respond to email from DIP Lender's counsel re utilities motion.
KJJ    Business Operations                  $   325.00     0.20   $       65.00 Review revised draft inventory report.
KJJ    Case Administration                  $   325.00     0.40   $      130.00 Prepare for and participate in telephonic hearing on utilities motion.
KJJ    Case Administration                  $   325.00     1.20   $      390.00 Review L.R. 9013-3(2). Instruct and supervise paralegal in preparation of service lists and supplemental
                                                                                service.
PJM    Case Administration                  $ 190.00       0.50                 (NO CHARGE) Prepare draft of supplement certificate of service.
KJJ    Case Administration                  $ 325.00       0.30                 (NO CHARGE) Teleconference with co-counsel re status and strategy.
KJJ    Case Administration                  $ 325.00       0.80   $      260.00 Review and revise service list pursuant to 9013-3(2). Supervise supplemental service of DIP motion and motion
                                                                                to reject leases.
PJM    Financing Matters                    $ 190.00       0.50   $       95.00 Revise service list pursuant to 9013-3(2). File supplemental service list and service of DIP motion and motion
                                                                                to reject leases.
Tmkr   Category                                  Rate       Hours        Amount       Description
 KJJ   Business Operations                     $ 325.00       0.70                   (NO CHARGE) Teleconferences with client and co-counsel re raw materials inventory,
                                                                                     appraisal/sale/abandonment, and related issues.
KJJ    Asset Analysis and Recovery             $   325.00     0.20                   (NO CHARGE) Correspondence with J. Fahey re inventory inspection.
KJJ    Relief from Stay/Adequate Protection    $   325.00     0.50   $      162.50   Review and analyze FIB's motion for relief from stay.
KJJ    Case Administration                     $   325.00     0.60                   (NO CHARGE) Attention to file, planning, and strategy.
KJJ    Meetings of Creditors                   $   325.00     0.70   $      227.50   Teleconference with cocounsel and client to prepare for Initial Debtor Interview.
KJJ    Business Operations                     $   325.00     1.00   $      325.00   Review Inputs Collateral Report provided by FA. Draft cover page for Inputs Collateral Report.
KJJ    Asset Analysis and Recovery             $   325.00     1.00                   (NO CHARGE) Review proposal from auctioneer re sales procedures. Teleconferences with cocounsel re
                                                                                     motion for relief from stay, potential sale, and related issues.
KJJ    Other Contested Matters                 $ 325.00       0.40   $      130.00   Review Supplemental Cert of Service for motion to enforce automatic stay and Inputs Collateral Report.
                                                                                     Supervise service and filing.
PJM    Other Contested Matters                 $ 190.00       1.00   $      190.00   Prepare draft of Supplemental Cert of Service for motion to enforce automatic stay and Inputs Collateral
                                                                                     Report.. Service and filing of Supplemental Cert of Service for motion to enforce automatic stay and Inputs
                                                                                     Collateral Report.
KJJ    Financing Matters                       $ 325.00       0.70   $      227.50   Teleconference with cocounsel and DIP's counsel re status, DIP Draw issues, and FIB's motion for relief from
                                                                                     stay.
KJJ    Meetings of Creditors                   $   325.00     0.20   $       65.00   Correspondence with UST's office, client, and FA re requested supplements to Initial Financial Report.
KJJ    Relief from Stay/Adequate Protection    $   325.00     2.40   $      780.00   Review and analyze motion for relief from stay. Research legal issues.
KJJ    Relief from Stay/Adequate Protection    $   325.00     1.40   $      455.00   Draft notes toward response to motion for relief from stay.
KJJ    Meetings of Creditors                   $   325.00     0.40   $      130.00   Teleconference with FA re supplemental pages for Initial Financial Report. Review pages. Supervise paralegal
                                                                                     in extracting pages and forward to UST.
PJM    Meetings of Creditors                   $ 190.00       0.10                   (NO CHARGE) Extract pages from report and send to UST.
KJJ    Relief from Stay/Adequate Protection    $ 325.00       0.30   $       97.50   Review and exchange emails with cocounsel, secured lenders' counsel, and auctioneer re possible relief from
                                                                                     stay/sales of assets.
KJJ    Meetings of Creditors                   $ 325.00       0.30                   (NO CHARGE) Review email from T. Kleiner about committee appointment and small business debtor status.
                                                                                     Researched small business debtor eligibility and related issues. Respond to email from T. Kleiner.
KJJ    Meetings of Creditors                   $ 325.00       1.30   $      422.50   Prepare for Initial Debtor Interview. Participate in initial debtor interview. Debrief with client after initial debtor
                                                                                     interview.
KJJ    Business Operations                     $ 325.00       1.00   $      325.00   Teleconferences with cocounsel and FA re monthly operating reports, financial reporting, DIP Loan draws, and
                                                                                     related accounting issues.
KJJ    Case Administration                     $ 325.00       0.40                   (NO CHARGE) Teleconference with cocounsel re small business classification pros and cons.
KJJ    Business Operations                     $ 325.00       0.30   $       97.50   Exchange emails about Dealer License Bond and whether premium can be paid.
KJJ    Business Operations                     $ 325.00       0.30   $       97.50   Teleconference with client about Dealer license bond, vehicle plate tab renewals, and FIB's motion for relief
                                                                                     from stay.
KJJ    Meetings of Creditors                   $ 325.00       0.10   $       32.50   Draft and send email to UST's office re small business debtor status.
KJJ    Business Operations                     $ 325.00       0.30   $       97.50   Communications with client, cocounsel, and FA re health insurance.
KJJ    Business Operations                     $ 325.00       2.00   $      325.00   (BILL for 1 Hour; Work 2 Hours) Communications with client and cocounsel about whether cushion supplier
                                                                                     might be a critical vendor.
KJJ    Business Operations                     $ 325.00       0.20   $       65.00   Communications re utilities and how to handle invoices that include prepetition balances.
KJJ    Relief from Stay/Adequate Protection    $ 325.00       1.60   $      520.00   Review motion for relief from stay. Research legal issues relating to SARE status, relief from stay, and
                                                                                     adequate protection.
KJJ    Relief from Stay/Adequate Protection    $   325.00     2.50   $      812.50   Draft response to motion for relief from stay.
KJJ    Relief from Stay/Adequate Protection    $   325.00     2.00   $      650.00   Research legal issues related to motion for relief from stay. Draft response to motion for relief from stay.
KJJ    Relief from Stay/Adequate Protection    $   325.00     0.80   $      260.00   Draft response to motion for determination of SARE status.
KJJ    Relief from Stay/Adequate Protection    $   325.00     0.30   $       97.50   Teleconference with D. Honsey, counsel to Southwest Initiative, regarding FIB's motion for relief from stay.
KJJ    Business Operations                     $   325.00     0.10   $       32.50   Exchange emails with client re schedules of property covered by insurance.
KJJ    Fee/Employment Application              $   325.00     0.50                   (NO CHARGE) Revise application for compensation.
KJJ    Business Operations                     $   325.00     0.30   $       97.50   Review cash request. Email FA with questions. Teleconference with FA re cash request.
KJJ    Asset Analysis and Recovery             $   325.00     0.20   $       65.00   Review lists of vehicles and equipment to be sold or abandoned.
KJJ    Bankruptcy Related Advice (to Debtor)   $   325.00     0.10                   (NO CHARGE) Review and respond to email from client.
KJJ    Meetings of Creditors                   $   325.00     0.30   $       97.50   Review and analzye insurance policy schedules. Forward to U.S. Trustee analyst.
KJJ    Relief from Stay/Adequate Protection    $   325.00     1.30   $      422.50   Draft stipulation for relief from stay with Minnwest Bank.
KJJ    Asset Analysis and Recovery             $   325.00     0.10                   (NO CHARGE) Teleconference with client about sale of Explorer.
Tmkr   Category                                 Rate       Hours        Amount     Description
 KJJ   Relief from Stay/Adequate Protection   $ 325.00       0.50   $      162.50 Draft Motion to Approve Stipulation with Minnwest Bank re modification of stay and determination of allowed
                                                                                  secured claim.
KJJ    Asset Analysis and Recovery            $   325.00     0.20   $       65.00 Communications with client and co-counsel re equipment to be sold.
KJJ    Relief from Stay/Adequate Protection   $   325.00     0.90   $      292.50 Teleconferences with co-counsel and FIB's counsel re relief from stay etc.
KJJ    Other Contested Matters                $   325.00     0.50   $      162.50 Review objections by UST. Teleconference with co-counsel and exchange emails re same.
KJJ    Other Contested Matters                $   325.00     0.50                 (NO CHARGE) Teleconference with co-counsel re UST's objections and Ch 11 plan.
KJJ    Business Operations                    $   325.00     1.20   $      390.00 Teleconferences with FA and DIP Lender's counsel re budget projection updates and cash needs.
KJJ    Business Operations                    $   325.00     0.20   $       65.00 Review FIB's counsel's feedback on Inputs Collateral Report, forward to client and FA for input.
KJJ    Other Contested Matters                $   325.00     1.10   $      357.50 Exchange emails with client and teleconferences with client, co-counsel, and FIB"s counsel re Inputs collateral
                                                                                  report, DIP Loan motion, motion for relief from stay, and motion to enforce automatic stay.
KJJ    Case Administration                    $ 325.00       0.20                 (NO CHARGE) Teleconference with co-counsel re status and upcoming deadlines.
KJJ    Asset Analysis and Recovery            $ 325.00       0.30   $       97.50 Exchange emails with auctioneer and FIB's counsel re sale procedures and related issues.
KJJ    Business Operations                    $ 325.00       0.30                 (NO CHARGE) Teleconference with FA re native excel file to send to FIB's counsel re Inputs Collateral Report.
                                                                                  Draft and send email to FIB's counsel with Inputs Collateral Excel File.
KJJ    Asset Analysis and Recovery            $   325.00     0.20   $       65.00 Teleconference with client re revision to inventory report to submit to FIB's counsel for proposed sale.
KJJ    Other Contested Matters                $   325.00     0.40                 (NO CHARGE) Research whether contested motions can be withdrawn.
KJJ    Relief from Stay/Adequate Protection   $   325.00     0.30   $       97.50 Draft response to motion for relief from stay.
KJJ    Asset Analysis and Recovery            $   325.00     0.40                 (NO CHARGE) Exchange emails with client about skidloader. Teleconference with client about asset
                                                                                  disposition. Draft and send email to cocounsel about asset disposition.
KJJ    Relief from Stay/Adequate Protection   $ 325.00       1.70   $      552.50 Revise response to motion for relief from stay. Draft certificate of service. Supervise service. File Cert of
                                                                                  Service.
KJJ    Business Operations                    $ 325.00       1.20   $      390.00 Teleconferences with cocounsel, client, and FA re Inputs reporting, other financial reporting issues, and plan
                                                                                  issues.
KJJ    Other Contested Matters                $ 325.00       2.30   $      747.50 Review and analyze Gislason's response to motion to enforce automatic stay and Gislason's state court motion
                                                                                  re garnishment summons.
KJJ    Other Contested Matters                $   325.00     0.80   $      260.00 Teleconference with cocounsel re Gislason's response to motion to enforce automatic stay.
KJJ    Other Contested Matters                $   325.00     1.00   $      325.00 Review case law cited by Gislason re violation of automatic stay.
KJJ    Fee/Employment Application             $   325.00     0.20   $       65.00 Review and analyze invoice from FA. Communicate with FA about format and fee application requirements.
KJJ    Other Contested Matters                $   325.00     3.00   $      975.00 Draft Reply to FIB and Gislason's objection to motion to enforce automatic stay.
KJJ    Other Contested Matters                $   325.00     2.40   $      780.00 Continue drafting and revising reply to FIB and Gislason's objection to motion to enforce automatic stay.
KJJ    Fee/Employment Application             $   325.00     0.50                 (NO CHARGE) Draft fee application for Financial Consultant.
KJJ    Other Contested Matters                $   325.00     1.00   $      325.00 Revise Reply to Gislason's response to motion to enforce stay.
KJJ    Relief from Stay/Adequate Protection   $   325.00     0.40   $      130.00 Teleconference with cocounsel re scheduling conflicts for hearing on motion for relief from stay and related
                                                                                  strategy issues.
KJJ    Asset Analysis and Recovery            $ 325.00       1.00   $      325.00 Teleconference with cocounsel and client proposed sale of excess raw materials and what property should be
                                                                                  included in the sale.
KJJ    Other Contested Matters                $ 325.00       0.80   $      260.00 Teleconferences with cocounsel and FIB's counsel re hearings on moiton for relief from stay, motion for stay
                                                                                  violation, and motion in Redwood County re garnishment.
KJJ    Asset Analysis and Recovery            $ 325.00       0.10   $       32.50 Review and respond to email from client about vehicles secured by Minnwest Bank.
KJJ    Fee/Employment Application             $ 325.00       0.20   $       65.00 Teleconference with FA re cash on hand and information needed for fee applications.
KJJ    Other Contested Matters                $ 325.00       1.10   $      357.50 Teleconference with cocounsel re revisions to Reply to FIB and Gislason's response to motion to enforce stay.

PJM    Other Contested Matters                $ 190.00       0.50   $        95.00 Prepare Certificate of Service for Reply to FIB and Gislason's response to Motion to Enforce Stay. File and
                                                                                   serve Reply to FIB and Gislason's response to Motion to Enforce Stay.
KJJ    Other Contested Matters                $   325.00     0.20   $        65.00 Supervise service by mail of reply.
KJJ    Fee/Employment Application             $   325.00     4.20                  (NO CHARGE) Review timesheets. Select write downs and writeoffs. Draft fee application.
KJJ    Asset Analysis and Recovery            $   325.00     0.20                  (NO CHARGE) Exchange emails with client about skidloader.
KJJ    Other Contested Matters                $   325.00     0.20   $        65.00 Exchange emails with K. Lynne about automatic stay and related issues.
KJJ    Business Analysis                      $   325.00     0.20   $        65.00 Teleconference with C. Siiro about updated financial models.
KJJ    Financing Matters                      $   325.00     0.40   $       130.00 Draft proposed final order on DIP Loan.
KJJ    Fee/Employment Application             $   325.00     0.20                  (NO CHARGE) Review cash balance provided by FA. Revise fee applications.
KJJ    Financing Matters                      $   325.00     0.20   $        65.00 Teleconference with DIP Lender's counsel re final hearing on DIP Loan.
KJJ    Financing Matters                      $   325.00     0.50   $       162.50 Prepare for final hearing on DIP Loan.
Tmkr   Category                                 Rate       Hours        Amount    Description
 KJJ   Other Contested Matters                $ 325.00       0.40   $      130.00 Prepare for hearing on motion for relief from stay.
 KJJ   Business Analysis                      $ 325.00       0.50   $      162.50 Teleconference/Webex with FA re updated financial models.
 KJJ   Financing Matters                      $ 325.00       0.30   $       97.50 Appear at and participate in telephonic hearing on motion for relief from stay and motion for final order on DIP.

KJJ    Financing Matters                      $   325.00     0.40   $       130.00 Exchange emails with counsel for the UST, FIB, and ATEL re proposed order on DIP Loan.
KJJ    Meetings of Creditors                  $   325.00     0.50   $       162.50 Exchange emails with T. Kleiner re bank accounts and related reporting issues.
KJJ    Asset Analysis and Recovery            $   325.00     0.90   $       292.50 Attention to file. Review and analysis of inventory to be included in sale.
KJJ    Meetings of Creditors                  $   325.00     0.20                  (NO CHARGE) Communications with client and US Trustee's counsel re whether meeting of creditors should
                                                                                   be continued due to weather.
KJJ    Meetings of Creditors                  $ 325.00       0.30                  (NO CHARGE) Communications re continued meeting of creditors. Supervise drafting, filing, and service of
                                                                                   notice of continued meeting.
PJM    Meetings of Creditors                  $ 190.00       1.00   $       190.00 Prepare Notice of Continued Meeting of Creditors. Serve and file Notice of Continued Meeting of Creditors.
                                                                                   Emails to and from Court Reporter.
KJJ    Financing Matters                      $   325.00     0.20   $        65.00 Exchange emails with chambers re proposed order for DIP Loan.
KJJ    Business Analysis                      $   325.00     0.80   $       260.00 Teleconference with client, cocounsel, and FA re updated financial model.
KJJ    Fee/Employment Application             $   325.00     0.30                  (NO CHARGE) Supervise paralegals preparing fees summaries.
KJJ    Fee/Employment Application             $   325.00     1.20                  (NO CHARGE) Add category codes to billing time records.
KJJ    Asset Analysis and Recovery            $   325.00     0.30   $        97.50 Review insurance dividend notice. Review security agreements. Analyzeasset disposition.
KJJ    Financing Matters                      $   325.00     0.80   $       260.00 Teleconference Webex with client, FA's counsel, cocounsel re updated DIP budget.
KJJ    Asset Analysis and Recovery            $   325.00     0.30   $        97.50 Exchange emails about insurance refund proceeds.
KJJ    Relief from Stay/Adequate Protection   $   325.00     0.50   $       162.50 Review and revise proposed order on modification of the automatic stay as proposed by Gislason.
KJJ    Asset Analysis and Recovery            $   325.00     0.30   $        97.50 Exchange emails about asset disposition.
                                                           166.70   $    39,984.50




                                                                    $          4.73 AT Conference - Audio conference call.
                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


In re:                                                            Jointly Administered Under
                                                                  Case No.19-30650 (WJF)

CW Welding & Fabrication, LLC                                     19-30650
CW Equipment, LLC,                                                19-30651
CW Fabrication, LLC,                                              19-30652
CW, LLC,                                                          19-30662
             Debtors                                              Chapter 11 Cases


                               CERTIFICATE OF SERVICE


 I hereby certify that on April 22, 2019 I caused a copy of Notice of Hearing and
 Application for Allowance of Interim Compensation and Reimbursement of Expenses of
 Attorney for Debtor-In-Possession; Exhibits; and Proposed Order to be filed
 electronically with the Clerk of Court through ECF, and that ECF will send an e-notice of the
 electronic filing to the following:

I further declare that on April 22, 2019, I caused a copy of the Notice of Hearing and
Application for Allowance of Interim Compensation and Reimbursement of Expenses of
Attorney for Debtor-In-Possession; Exhibits; and Proposed Order to be sent via U.S. Mail,
postage prepaid to the following creditors as listed on the Matrix:

ADAM DEBBAUT                                       ALAN W. SEIDEL
11841 205TH STREET                                 13969 30TH STREET
TRACY MN 56175                                     VESTA MN 56292
AMC                                                ANDREW M. ANDERSON
ALUMINUM METALS CO, LLC                            32254 CROWN AVE.
640 COLLINS ROAD                                   VESTA MN 56292
ELKHART IN 46515
ARCHON WOODWORKS                                   ARVIG COMMUNICATION SYSTEMS
NORTH STATE HIGHWAY 274                            PO BOX 110
WOOD LAKE MN 56297                                 PERHAM MN 56573-0110
AUSTIN D. SKOBLIK                                  AUTO BODY SPECIALTIES
395 CSAH 10                                        PO BOX 84925
VESTA MN 56292                                     SOUIX FALLS SD 57118-4925
AUTO VALUE PARTS STORES                            BARRY & SEWALL INDUST. SUPPLY CO
607 EAST BRIDGE STREET                             PO BOX 50
PO BOX 297                                         MINNEAPOLIS MN 55440-0050
REDWOOD FALLS MN 56283




                                               1
BLUE CROSS BLUE SHIELD                  BRANDON T. OURADA
PO BOX 64676                            29007 DUNCAN AVE.
ST. PAUL MN 55164-0676                  VESTA MN 56292

C.E. SIGNS A DESIGNS                    CAPITAL ONE
PO BOX 157                              PO BOX 6492
LUCAN MN 56255                          CAROL STREAM IL 60197-6492
CARL NORMAN REED OCKWIG                 CHASE
26543 410TH STREET                      PO BOX 15123
RENVILLE MN 56284                       WILMINGTON DE 19850-5123
CHASE                                   CHELSEA R. COOREMAN
CARDMEMBER SERVICE                      395 CSAH 10
PO BOX 6294                             VESTA MN 56292
CAROL STREAM IL 60197-6294
CLARKFIELD ENTERPRISES                  CW EQUIPMENT, LLC
1032 10TH AVENUE                        165 HIGHWAY 19 S
PO BOX 457                              VESTA MN 56292
CLARKFIELD MN 56223
CW FABRICATION, LLC                     CW, LLC
165 HIGHWAY 19 S                        165 HIGHWAY 19 S
VESTA MN 56292                          VESTA MN 56292
DAN L. JUDD                             DANIEL G. ISAACKSON
17 2ND AVE W                            161 N ELM STREET
PO BOX 6                                PO BOX 44
WOOD LAKE MN 56297                      VESTA MN 56292
DAREN J. GUETTER                        DELTA DENTAL OF MINNESOTA
PO BOX 185                              NW 5772
338 N STREET                            PO BOX 1450
VESTA MN 56292                          MINNEAPOLIS MN 55485-5772
DRIVER AND VEHICLE SERVICES             DUTTON-LAINSON COMPANY
445 MINNESOTA STREET                    PO BOX 729
SUITE 186                               HASTINGS NE 68902-0729
ST. PAUL MN 05510-1186
FARMERS CO-OP OF ECHO                   FIRST INDEPENDENT BANK
PO BOX 157                              106 MAIN STREET
ECHO MN 56237-0157                      LUCAN MN 56255
FORRESTT D. LABATTE                     GODFATHER'S EXTERMINATING INC.
454 PRINTICE STREET                     PO BOX 5056
GRANITE FALLS MN 56241                  ST.CLOUD MN 56302-5056
HOLT SALES & SERVICE                    IRS
PO BOX 4040                             PO BOX 7346
OMAHA NE 68104-0040                     PHILADELPHIA PA 19101
JEM TECHNICAL MARKETING CO., INC.       JENSINE I. COLE
550 NORTH OLD CRYSTAL BAY ROAD          14369 305TH STREET
ORONO MN 55356                          VESTA MN 56292

JENSINE I. COLE                         JORGNESEN BROS TRUCKING INC.
165 Highway 19                          BOX 392
VESTA MN 56292                          HURLEY SD 57036


                                    2
LANCE PETERSON                       LAND 'N' SEA DISTRIBUTING, INC.
250 2ND AVE W                        PO BOX 951905
WOOD LAKE MN 56297                   DALLAS TX 75395-1905
LIPPERT COMPONENT, INC.              LUCAS R. RICHTER
88704 EXPEDITE WAY                   5078 290TH AVE
CHICAGO IL 60695                     GRANITE FALLS MN 56241

MARCO TECHNOLOGIES LLC               MARVIN M. VERSCHELDE
NW 7128                              200 N. A STREET
PO BOX 1450                          MARSHALL MN 56258
MINNEAPOLS MN 55485-7128
MASON R. BLOCH                       MIDWEST AUTOMATIC PRODUCTS INC.
126 WEST STREET SOUTH                PO BOX 155
WOOD LAKE MN 56297                   15 5TH AVENUE NE
                                     MELROSE MN 56352
MINNESOTA DEPT OF REVENUE            MINNESOTA DEPT OF REVENUE
MAIL STATION 1173                    PO BX 64651
SAINT PAUL MN 55146-1173             SAINT PAUL MN 55146-1173
MINNWEST BANK                        MVTV
301 BASELINE ROAD                    PO BOX A
MARSHALL MN 56258                    GRANITE FALLS MN 56241
NATHAN R. PETERSON                   NEIL D. COLE
250 2ND AVE W                        14369 305TH STREET
WOOD LAKE MN 56297                   VESTA MN 56292
NEIL D. COLE                         NORTHERN STATE SUPPLY
165 Highway 19                       PO BOX 1057
VESTA MN 56292                       WILLMAR MN 56201
O'REILYS AUTO PARTS                  OXYGEN SERVICE COMPANY
PO BOX 9464                          PO BOX 856670
SPRINGFIELD MO 56801-9464            MINNEAPOLIS MN 55485-6670
REA                                  REDNECK
60 PINE ST.                          3111 SOUTHWAY DRIVE
PO BOX 15                            ST. CLOUD MN 56301
CLEMENTS MN 56224-0015
RIGID HITCH                          ROCKWELL AMERICAN
3301 WEST BURNSVILLE PKWY            PO BOX 235
BURNSVILLE MN 55337                  FREEPORT MN 56331
RSS                                  RYAN P. PETERSON
380 SCHLEY STREET                    129 W 5TH STREET NORTH
PO BOX 61                            COTTONWOOD MN 56229
VESTA MN 56292

SHAWN M. PETERSON                    SOUTH DAKOTA DEPT OF REVENUE
250 2ND AVE W                        PO BOX 5055
WOOD LAKE MN 56297                   SIOUX FALLS SD 57117-5055

SOUTHWEST INITIATIVE FOUNDATIO       SPEE-DEE DELIVERY SERVICE INC.
15 3RD AVENUE NW                     PO BOX 1417
HUTCHINSON, MN 55350                 ST. CLOUD MN 56302-1417


                                 3
REDWOOD COUNTY                      STEP SAVER INC.
403 SOUTH MILL STREET               PO BOX 240
PO BOX 130                          MORTON MN 56270
REDWOOD FALLS, MN 56283
THE SAW MILL, INC.                  TREVER J. ZEUG
1380 7TH STREET                     2861 230TH AVE
GRANITE FALLS MN 56241              MARSHALL MN 56258
ULINE                               VISA
PO BOX 88741                        PO BOX 30495
CHICAGO IL 60680-1741               TAMPA FL 33630-3495

VISA                                WEEKS FOREST PRODUCTS, INC.
PO BOX 4512                         NW 9356
CAROL STREAM IL 60197-4512          PO BOX 1450
                                    MINNEAPOLIS MN 55485-9356
WEST CENTRAL SANITAITON, INC.       WEST CENTRAL STEEL
PO BOX 796                          PO BOX 1178
WILLMAR MN 56201                    WILLMAR MN 56201
WHITE SAND ABRASIVES INC.           WILLMAR FORKLIFT, INC.
1502 E. CLIFF ROAD                  2480 E HWY 12
BURNSVILLE MN 55337                 WILLMAR MN 56201
WOOD LAKE LUMBER
359 3RD ST N
PO BOX 186
WOOD LAKE MN 56297

                                     HELLMUTH & JOHNSON, PLLC


Dated: April 22, 2019                By:/e/ Karl J. Johnson
                                        Karl J. Johnson, ID #0391211
                                        8050 West 78th Street
                                        Edina, Minnesota 55439
                                        Telephone: (952) 941-4005
                                        kjohnson@hjlawfirm.com

                                     ATTORNEY FOR DEBTORS




                                4
                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                            Jointly Administered Under
                                                                  Case No.19-30650 (WJF)

CW Welding & Fabrication, LLC                                     19-30650
CW Equipment, LLC,                                                19-30651
CW Fabrication, LLC,                                              19-30652
CW, LLC,                                                          19-30662
             Debtors                                              Chapter 11 Cases


                                            ORDER



         The Application for Allowance of Interim Compensation and Reimbursement of Expenses of

 Attorney for Debtor-In-Possession came on before the court.

         The court having reviewed the Application,

         IT IS ORDERED:

                 1. Hellmuth & Johnson PLLC is allowed interim compensation for the period
                 March 4, 2019 to April 12, 2019 in the amount of $39,984.50 and reimbursement
                 of expenses in the amount of $4.73 for a total of $39,989.23; and

                 2. The Debtors are hereby authorized to pay Hellmuth & Johnson interim
                 compensation for the period March 4, 2019 to April 12, 2019 in the amount of
                 $39,984.50 and reimbursement of expenses in the amount of $4.73 for a total of
                 $39,989.23.

                 2. If the Debtors are able to pay the allowed compensation and reimbursement
                 of expenses, Hellmuth & Johnson PLLC may hold the retainer as a security
                 deposit for future fees. To the extent that the Debtors are unable to pay the
                 allowed compensation and reimbursement of expenses, Hellmuth & Johnson
                 PLLC is permitted to apply the prepetition retainer received from Neil D. Cole
                 against the allowed fees and expenses with the remainder held against future fees.

 Dated: _______________

                                             William J. Fisher
                                             United States Bankruptcy Judge
